             Case 1:21-cr-10165 Document 1 Filed 05/27/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                             ) Criminal No.
UNITED STATES OF AMERICA                     )                21cr10165
                                             ) Violation:
              v.                             )
                                             ) Count One: Attempted Unauthorized Access to
DIANA LEBEAU,                                ) Protected Computers
                                             ) (18 U.S.C. §§ 1030(a)(2)(c), (b) & (c)(2)(A))
                     Defendant               )
                                             ) Forfeiture Allegation:
                                             ) (18 U.S.C. §§ 982(a)(2)(B) & 1030(i))
                                             )
                                        INFORMATION

     At all times relevant to this Information:

                                       General Allegations

       1.      The defendant, DIANA LEBEAU, lived in Providence County, Rhode Island.

       2.      “Phishing” was a computer intrusion technique used to obtain access without

authorization to victim systems or accounts. Phishing that targeted specific individuals was

known as “spear phishing”. A spear phishing attack typically began with an email to a potential

victim that purported to come from a legitimate source, such as an authorized user on the victim’s

network, an individual the victim knew, or a business from which the victim would expect to

receive an email. The email, which often had the look and feel of a legitimate communication,

could be used to distribute malicious software to a victim’s network or to trick the victim into

giving up his or her account credentials (i.e., usernames and passwords).




                                                  1
              Case 1:21-cr-10165 Document 1 Filed 05/27/21 Page 2 of 6




                                       The Phishing Scheme

       3.      In or about January 2020, LEBEAU sent spear phishing emails to approximately

22 members of the campaign staff of a candidate for political office. The emails, which purported

to be from either the campaign’s managers or one of the campaign’s co-chairs, directed the

recipients to put their account credentials into an attached spreadsheet, or to click a link that

connected them to a Google Form that solicited the same credentials.            LEBEAU used the

candidate’s name to register the email accounts and the Google Form.

       4.      In or about January and February 2020, LEBEAU sent several spear phishing

emails to the candidate’s spouse and to others at the spouse’s workplace. The emails, which

purported to be either from Microsoft’s “Security Team” or from an employee of the workplace’s

technology helpdesk, requested that recipients enter account credentials or other information about

their computers into attached spreadsheets or at a website that mimicked the appearance of the

employer’s legitimate website.

       5.      LEBEAU also made phone calls and sent other phishing emails to the workplace’s

technology helpdesk, asking in each instance that the helpdesk reset an employee’s email account

and provide a new password.

       6.      In or about March 2020, LEBEAU drafted and sent spear phishing emails

purporting to be from a cable and internet provider to at least two email accounts that contained

the name of another candidate for political office. The emails contained a false “login link” that

the recipient could use to address an issue with his or her account by providing account credentials.

       7.      LEBEAU also impersonated this candidate in online chats with the cable and

internet provider, in an attempt to reset and obtain the candidate’s account password.


                                                 2
             Case 1:21-cr-10165 Document 1 Filed 05/27/21 Page 3 of 6




       8.     LEBEAU did not act with financial or political motive or to benefit any foreign

government, instrumentality, or agent.




                                             3
              Case 1:21-cr-10165 Document 1 Filed 05/27/21 Page 4 of 6




                                        COUNT ONE
                    Attempted Unauthorized Access to a Protected Computer
                         (18 U.S.C. §§ 1030(a)(2)(C), (b) & (c)(2)(A))

       The United States Attorney charges:

       9.      The United States Attorney re-alleges and incorporates by reference paragraphs 1

through 8 of this Information.

       10.     On or about January 30, 2020, in the District of Massachusetts and elsewhere, the

defendant,

                                       DIANA LEBEAU,

did intentionally attempt to access a computer without authorization and thereby obtain

information from a protected computer, namely, network account credentials belonging to the

spouse of a political candidate.

       All in violation of Title 18, United States Code, Sections 1030(a)(2)(C), (b), and (c)(2)(A).




                                                4
             Case 1:21-cr-10165 Document 1 Filed 05/27/21 Page 5 of 6




                                 FORFEITURE ALLEGATION
                              (18 U.S.C. §§ 982(a)(2)(B) & 1030(i))

       The United States Attorney further alleges:

       11.     Upon conviction of the offense in violation of Title 18, United States Code,

Sections 1030(a)(2)(C), (b) & (c)(2)(A), set forth in Count One, the defendant,

                                        DIANA LEBEAU,

shall forfeit to the United States, pursuant to Title 18, United States Code, Sections 982(a)(2)(B)

and 1030(i), any property, real or personal, constituting or derived from any proceeds obtained,

directly or indirectly, as a result of such offense; and any personal property used, or intended to

be used, to commit, or to facilitate the commission of, such offense. The property to be forfeited

includes, but is not limited to, the following assets:

               a. One Black DELL Inspiron bearing serial number 16808940794;

               b. One My Passport external hard drive bearing serial number WX11A29725CP;

               c. One Black HTC Phone (Model: 2Q5W100);

               d. One Microsoft Surface Pro gray in color;

               e. One book entitled the Art of Exploitation (Hacking) with notes;

               f. Two micro SD cards;

               g. One Blue Memorex flash drive;

               h. Black Memorex flash drive;

               i. One Dell Optiplex 7010 computer; and

               j. Miscellaneous papers and notebooks.




                                                 5
               Case 1:21-cr-10165 Document 1 Filed 05/27/21 Page 6 of 6




         12.    If any of the property described in Paragraph 11, above, as being forfeitable

pursuant to Title 18, United States Code, Sections 982(a)(2)(B) and 1030(i), as a result of any act

or omission of the defendant --

                a. cannot be located upon the exercise of due diligence;

                b. has been transferred or sold to, or deposited with, a third party;

                c. has been placed beyond the jurisdiction of the Court;

                d. has been substantially diminished in value; or

                e. has been commingled with other property which cannot be divided without
                   difficulty;

it is the intention of the United States, pursuant to Title 18, United States Code, Sections 982(b)(2)

and 1030(i)(2), each incorporating Title 21, United States Code, Section 853(p), to seek forfeiture

of any other property of the defendant up to the value of the property described in Paragraph 8

above.

         All pursuant to Title 18, United States Code, Sections 982(a)(2)(B) and 1030(i).




SETH B. KOSTO
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS




                                                  6
